With regards to claims 1-14, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on a first conductive member electrically connected to the first transmission line, the first conductive member extending from the first transmission line to the second outward surface of the second dielectric member and being spaced from the second conducive layer; a second conductive member electrically connected to the second transmission line, the second conductive member extending from the second transmission line to the second outward surface of the second dielectric member and being spaced from the second conductive layer; a third conductive member electrically connected to the third transmission line; and the first conductive member and the second conductive member are not electrically connected to solder pads on the microwave device. With regards to claims 15-20, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on a first conductive member electrically connected to the first transmission line, the first conductive member extending from the first transmission line to the second outward surface of the second dielectric member and being spaced from the second conducive layer, the first conductive member being mechanically and electrically connected to the first signal conductor of the circuit member by solder at a first interconnection; a second conductive member electrically connected to the second transmission line, the second conductive member extending from the second transmission line to the second outward surface of the second dielectric member and being spaced from the second conductive layer, the second conductive member being mechanically and electrically connected to the second signal conductor of the circuit member by solder at a second interconnection; a third conductive member electrically connected to the third 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Caffrey US Patent 3,573,666 “Frequency adjustable microwave stripline circulator”.
Coerver US Patent 4,276,522 “Circulator in a stripline microwave transmission line circuit”.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





January 27, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Stephen E. Jones/Primary Examiner, Art Unit 2843